Exhibit 10.10

 

REVOLVING CREDIT NOTE

 

$3,000,000    St. Louis, Missouri      As of December 30, 2005

 

FOR VALUE RECEIVED, the undersigned (“Maker”) promises to pay to the order of
Missouri State Bank and Trust Company, a Missouri banking corporation
(“Lender”), at its office at 12452 Olive Street Road, Creve Coeur, Missouri
63141, or at such other place or places as Lender may from time to time
designate, the principal sum of Three Million and No/100 Dollars ($3,000,000),
or such lesser sum as may then constitute the aggregate unpaid principal balance
of all Revolving Credit Loans made by the Lender to the Maker, pursuant to the
Credit Agreement described below, with interest (calculated on the basis of a
year of 360 days and actual days elapsed) from the date hereof on the unpaid
principal balance from time to time outstanding, at a rate per annum which is
equal to the from time to time prime rate of Lender (the “Prime Rate”).

 

Principal and interest shall be due and payable as follows: (i) interest at the
Interest Rate on the from time to time outstanding principal balance shall be
payable on January 30, 2006, and on the thirtieth (30th) day of each calendar
month thereafter during the term hereof, and (ii) all outstanding principal and
all accrued and unpaid interest and other amounts payable hereunder or under the
Credit Agreement shall be due and payable in full on January 15, 2007 (the
“Maturity Date”), if not sooner paid. Lender may apply payments received on any
amounts due hereunder or under the terms of any instrument now or hereafter
evidencing the indebtedness arising hereunder or securing this Note as Lender
may determine.

 

In the event of a default under this Note, all amounts owed to Lender shall, at
Lender’s option and upon notice to Maker, bear interest as follows: the from
time to time Prime Rate, plus 5% per annum.

 

This Note may be prepaid in part or in full on or before the Maturity Date,
without premium or penalty.

 

If a payment due hereunder is received at least ten days late, Maker will be
charged a late payment charge of five percent (5%) of the amount of the late
payment to the extent permitted by law.

 

Upon any default hereunder, under the Credit Agreement or any other instrument
now or hereafter securing this Note, the principal remaining unpaid with accrued
interest and all other amounts payable hereunder or under the Credit Agreement
shall at once become due and payable. The failure to exercise, in case of any
default, any right or remedy given in this paragraph shall not preclude the
Lender from exercising any right or remedy given in this paragraph in case of
any subsequent defaults.

 

This Note is issued pursuant to a Revolving Credit Agreement (the “Credit
Agreement”) of even date herewith between Maker and Lender, providing for
borrowings thereunder and hereunder from time to time and for mandatory
prepayment of principal under certain circumstances.



--------------------------------------------------------------------------------

Reference is hereby made to such Credit Agreement for additional provisions
regarding the indebtedness evidenced hereby. All terms not otherwise defined
herein shall have the meanings set forth in the Credit Agreement. This Note is
secured by a certain Security Agreement (the “Security Agreement”) by and
between the Maker and the Lender of even date herewith granting a first priority
security interest in the Collateral (as described in the Security Agreement).

 

Any notice or other communication to be provided to Maker or Lender under this
Note shall be in writing and sent to the parties at the addresses set forth in
the Credit Agreement.

 

This Note is being executed for commercial purposes. Maker and Lender agree that
time is of the essence. Any modification or waiver of any of Maker’s obligations
or Lender’s rights under this Note must be contained in a writing signed by
Lender. Lender may perform any of Maker’s obligations or delay or fail to
exercise any of its rights without causing a waiver of those obligations or
rights. A waiver on one occasion will not constitute a waiver on any other
occasion.

 

Maker and all others who are or shall become parties primarily or secondarily
liable on this Note, whether as endorsers guarantors or otherwise, hereby agree
that this Note may be renewed one or more times, the time for payment of this
Note or any renewal note extended, the interest rate or other terms of the
indebtedness evidenced hereby changed, any party released, or any action taken
or omitted with respect to any collateral security, including surrender of such
security or failure to perfect any lien thereon, without notice and without
releasing any of them, except as otherwise expressly agreed in writing, and the
obligations of each such party shall survive whether or not the instrument
evidencing such obligation shall have been surrendered or cancelled. All such
parties waive presentment, demand for payment, protest and notice of nonpayment
and dishonor.

 

Maker hereby waives any right to trial by jury in any civil action arising out
of, or based upon, this Note or the collateral securing this Note. Maker
consents to the jurisdiction and venue of any court located in the State of
Missouri in the event of any legal proceeding under this Note. The undersigned
agree that the consent to jurisdiction and venue herein shall not prohibit or
limit Lender from bringing any action or proceeding hereunder in any
jurisdiction or venue that is otherwise proper.

 

The Maker agrees to pay all costs of collection when incurred, (whether or not
litigation is commenced) including reasonable attorneys’ fees and expenses. If
Lender obtains a judgment for any amount due under this Note, interest will
accrue on the judgment at the higher of the Default Rate or the judgment rate of
interest permitted by law.

 

All references to Maker in this Note shall include all of the parties signing
this Note. If there is more than one Maker, their obligations will be joint and
several.

 

This Note, the Credit Agreement, the Security Agreement, and all other documents
evidencing security for this Note, represent the complete and integrated
understanding between Maker and Lender pertaining to the terms and conditions of
those documents.

 

ORAL AGREEMENTS OR COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FORBEAR FROM
ENFORCING REPAYMENT OF A DEBT INCLUDING PROMISES TO EXTEND OR RENEW SUCH DEBT
ARE NOT ENFORCEABLE

 

2



--------------------------------------------------------------------------------

REGARDLESS OF THE LEGAL THEORY UPON WHICH IT IS BASED THAT IS IN ANY WAY RELATED
TO THE CREDIT AGREEMENT. TO PROTECT YOU (MAKER) AND US (LENDER) FROM
MISUNDERSTANDING OR DISAPPOINTMENT, ANY AGREEMENTS WE REACH COVERING SUCH
MATTERS ARE CONTAINED IN THIS WRITING, WHICH IS THE COMPLETE AND EXCLUSIVE
STATEMENT OF THE AGREEMENT BETWEEN US, EXCEPT AS WE MAY LATER AGREE IN WRITING
TO MODIFY IT.

 

MAKER ACKNOWLEDGES THAT MAKER HAS READ, UNDERSTANDS AND AGREES TO THE TERMS AND
CONDITIONS OF THIS NOTE. MAKER ACKNOWLEDGES RECEIPT OF AN EXACT COPY OF THIS
NOTE.

 

This Note shall be governed by and construed in accordance with the substantive
laws of the State of Missouri (without reference to conflict of law principles).

 

ACCENTIA BIOPHARMACEUTICALS, INC.

By:

--------------------------------------------------------------------------------

Printed Name:

--------------------------------------------------------------------------------

Title:

--------------------------------------------------------------------------------

 

3